Holmes, J.
There is no difficulty in point of law in the way of a paroi contract to pay a person $500, conditioned upon his attending the promisor’s funeral, and in consideration of his promise to do so. It is well settled that a contract to pay money after one’s own death is valid. Parker v. Coburn, 10 Allen, 82, 83. Phillips v. Blatchford, 137 Mass. 510, 514. Krell v. Codman, 154 Mass. 454. And the other elements of the case are examples of very well known principles. The ruling that the plaintiff could not recover must have gone on the ground that there was no evidence of such a contract as we have supposed. According to the report, the plaintiff testified that the defendant’s testatrix said, “ If you will agree to come, ... I will give you five hundred dollars,” etc., and that he promised to come if alive and notified in time. We cannot say that this did not warrant a finding of promise for promise. It is suggested that the acceptance varied from the terms of the offer. But the parties were face to face, and separated seemingly agreed. The jury well might have found, if that was the only question, that the variation, if any, was assented to on the spot.

Exceptions sustained.